388 F.2d 987
James SEAGO, Appellant,v.NORTH CAROLINA THEATRES, INC., Wilby-Kincey Service Corporation, Paramount Film Distributing Corporation, Metro-Goldwyn-Mayer, Inc., Twentieth Century-Fox Film Corporation, Universal Film Exchanges, Inc., Warner Bros. Pictures Distributing Corporation, United Artists Corporation, Allied Artists Southern Distribution Corporation, and Key Theatres, Inc., Appellees.
No. 11298.
United States Court of Appeals Fourth Circuit.
Argued June 23, 1967.
Decided September 25, 1967.
Certiorari Denied March 4, 1968.

See 88 S. Ct. 1039.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh; John D. Larkins, Jr., Judge.
W. Bradley Ryan, Boston, Mass. (Guterman, Horvitz & Rubin, Boston, Mass., Franklin T. Dupree, Jr., and Dupree, Weaver, Horton, Cockman & Alvis, Raleigh, N. C., on brief), for appellant.
Fred B. Helms, Charlotte, N. C., and Charles F. Young, Washington, D. C. (James B. Lovelace, Highpoint, N. C., and Kenneth C. Royall, New York City, on brief), for appellees.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the District Court's opinion, 42 F.R.D. 627 (E.D.N.C.1967).


2
Affirmed.